DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because fig. 6, element 190 is labelled as “UPS Backup 24 hour” in the drawings, but defined as “a public safety band repeater” in the specification (para. [0030]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “a passive wireless antenna assembly system” (para. [0020], lines 1-2) and “the internal antenna assembly” (para. [0022], 5th and 3rd lines from the bottom).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. [0020], lines 1-2, “a passive wireless antenna assembly system 130” is introduced. In para. [0020], [0021], [0026], [0028], [0029], [0030], and [0033], 130 is referred to as “passive wireless antenna system 130”. Correct so that the term is consistent.
In para. [0022], 6th and 3rd
In para. [0022], 5th and 3rd lines from the bottom, “the internal antenna assembly 130” appears to be referring to “a passive wireless antenna assembly system 130” introduced in para. [0020], lines 1-2. Correct so that the term is consistent. 
In para. [0025], 3rd line, delete the extra parenthesis sign.
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  
The term “the antenna cable” does not have exact antecedent basis. Correct to “the radiant antenna cable”.
 Appropriate correction is required.
Claim 9 objected to because of the following informalities: 
The term “the first antenna” does not have exact antecedent basis. Correct to “the first antenna assembly”.
 Appropriate correction is required.
Claim 12 objected to because of the following informalities: 
The term “the antenna cable” does not have exact antecedent basis. Correct to “the radiant antenna cable”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”.
Regarding claim 1, Nasi discloses a passive extender communication system for wireless elevator communication or in other places of restricted movement, comprising: 
a first antenna assembly (fig. 1, element 110a, when implemented as fig. 3, element 300; p. 5, line 17 defines 110a; p. 10, lines 1-3; p. 10, lines 8, 14-16, and 21-23 discuss fig. 3, element 300 including antennas), mounted to an interior of an elevator car (fig. 1, element 102a; p. 4, line 19 “an elevator car 102a”), wherein the first antenna assembly (fig. 1, element 110a) is configured to receive and transmit wireless radio frequency (RF) signals from the interior of the elevator car to an exterior of the elevator car (p. 2, lines 31-33 “the elevator control unit is connected to the communications unit of the elevator car by a radio frequency signals communicated on a leaky feeder cable”); a radiant antenna cable (fig. 1, element 112; p. 6, line 23 “a leaky feeder cable 112”) positioned in an elevator shaft (fig. 1, element 104; p. 4, line 20 “the elevator car is moved along a hoistway 104”), wherein the radiant antenna cable (fig. 1, element 112) is RF linked to the first antenna assembly (fig. 1, element 110a)(p. 2, lines 31-33 “the elevator control unit is connected to the communications unit of the elevator car by a radio frequency signals communicated on a leaky feeder cable”); and a telecommunication signal source (fig. 1, element 108; p. 5, line 9 “an elevator control unit 108”) connected to the 
Nasi does not explicitly mention a passive extender, but since this is in the preamble and Nasi discloses all the limitations after the preamble, it is not given patentable weight.
Regarding claim 6, Nasi discloses the antenna cable is a leaky-wave antenna (fig. 1, element 112; p. 6, line 23 “a leaky feeder cable 112”).
Regarding claim 8, Nasi discloses Internet of Things and Industrial Internet of Things configured sensors configured to transmit environmental data related to the elevator car (p. 5, lines 25-29 “In one example, various kinds of information may be communicated from the elevator car to the control unit, the information comprising but not limited to: traffic measurements, passenger floor selection, a voice call and alerts. The elevator car may be equipped with various sensors and user interface equipment to obtain the information to be communicated to the control unit”).
Regarding claim 20, Nasi discloses a communication system for wireless communication in locations of restricted movement, comprising: a wireless (p. 6, lines 22-23 “the wireless .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Yoo et al. (WO 2009/008661 A1), hereinafter referred to as “Yoo”. 
Regarding claim 2, Nasi does not teach a multiplexer/mixer connected between the telecommunication signal source and the antenna radiant cable.
Yoo teaches a multiplexer/mixer (fig. 2, element 110; para. [0055]).
Nasi and Yoo are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the 
Regarding claim 3, Nasi does not teach the telecommunication signal source comprises a plurality of different type signal sources managed by the multiplexer to communicate with the first antenna assembly.
Yoo teaches a plurality of different type signal sources (para. [0071] “the mobile communication signals”) managed by the multiplexer (fig. 1, element 112; para. [0071] “the mobile communication signals received through the outdoor antennas 101 are delivered to the multiplexer 110 via the repeaters 105 so as to be multiplexed”).
Nasi and Yoo are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi so that the telecommunication signal source (Nasi, fig. 1, element 108) comprises a plurality of different type signal sources (Yoo, para. [0071]) managed by the multiplexer (Yoo, fig. 1, element 112) to communicate with the first antenna assembly (Nasi, fig. 1, element 110a). Doing so allows the system to process signals from multiple sources simultaneously. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Mao et al. (CN 206003952 U), hereinafter referred to as “Mao”. 
Regarding claim 4, Nasi does not teach the first antenna assembly comprises an inside antenna module mounted to the interior of the elevator car and connected to an outside antenna element protruding through a wall of the elevator car into the elevator shaft.
Mao teaches the first antenna assembly comprises an inside antenna module (fig. 1, element 106; p. 3, line 3 “the emitting antenna 106”) mounted to the interior of the elevator car (p. 3, line 3 “the emitting antenna 106, located on the inner side of the top end of the car”) and connected to (fig. 1, element 108; p. 3, line 5 “feed line 108 is used to connect the donor antenna and the sending antenna”) an outside antenna element (fig. 1, element 104; p. 3, line 1 “the donor antenna”) protruding through a wall of the elevator car into the elevator shaft (fig. 1).
Nasi and Mao are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi so that the first antenna assembly described in Nasi is implemented as the antenna assembly described in Mao.  Doing so improves signal transmission in the elevator (Mao, p. 1, abstract, lines 5-6). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Rytilae et al. (US 20190115943 A1), hereinafter referred to as “Rytilae”. 
Regarding claim 5, Nasi teaches a second antenna (fig. 1, element 108, when implemented as fig. 3, element 300; p. 10, lines 1-3 “Figure 3 is a general block diagram of an 
Nasi does not teach the second antenna is configured to communicate with entities external to a building housing the elevator car.
Rytilae teaches the second antenna is configured to communicate with entities external to a building housing the elevator car (para. [0030] “The elevator antenna pair 100 comprises a primary antenna 110 that is configured to transmit and receive radio frequency signals with an external wireless communication network.”).
Nasi and Rytilae are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi so that the second antenna communicates with external entities, as described in Rytilae.  Doing so allows for communication with an external network (Rytilae, para. [0030].

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Motoyama et al. (US 2006/0086573 A1), hereinafter referred to as “Motoyama”. 
Regarding claim 7, Nasi does not teach the telecommunication signal source comprises a cellular repeater device or any other RF device operating up to 11 GHz.
Motoyama teaches the telecommunication signal source comprises a cellular repeater device or any other RF device operating up to 11 GHz (para. [0030] “Such a wireless transmitting/receiving unit is… a radio wave in a frequency band which is within the range of 10 GHz to 150 GHz”).
Nasi and Motoyama are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telecommunication signal source (Nasi, fig. 1, element 108) of Nasi so that it comprises an RF device up to 11 GHz, as described in Motoyama.  Doing so allows the system to operate in high frequency bands (Motoyama, para. [0023]), increasing the system bandwidth.
Regarding claim 12, Nasi teaches a land-line based connection (fig. 1, element 114; p. 8, lines 3-5 “In an embodiment, a radio frequency transceiver may be connected to a leaky feeder by a feeder cable 1 14 having a smaller radio frequency signal leakage than the leaky feeder cable.”) connected to the antenna cable (fig. 1, element 112).
Nasi does not teach the land-line based connection is further connected to a rooftop antenna.
Motoyama teaches a rooftop antenna (Para. [0061] – “In an elevator in which the drive pulley 30, the motor 35, the electric power converter 31 and the control unit 32 are arranged in a machine room outside the hoistway on the rooftop of the building, the main terminal 40 may 
Nasi and Motoyama are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include a rooftop antenna so that a land-line based connection (Nasi, fig. 1, element 114; p. 8, lines 3-5 ) connected to the antenna cable (Nasi, fig. 1, element 112), wherein the land-line based connection (Nasi, fig. 1, element 114) is further connected to a rooftop antenna (Motoyama, para. [0061]). Doing so increases telecommunications coverage of the system.



Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Bryant et al. (US 2016/0311646 A1), hereinafter referred to as “Bryant”. 
Regarding claim 9, Nasi does not teach a camera in the elevator car, wherein the camera is connected wirelessly to the first antenna assembly and a signal from the camera to the first antenna is configured for facial recognition of any occupant in the elevator car.
Bryant teaches a camera in the elevator car (para. [0052] “The elevator control system of the present invention includes at least one camera capable of outputting video data and in communication with a facial recognition program. The camera may be positioned either on a wall adjacent to a building's elevator (or bank of elevators) or inside of the elevator car itself, and is used to capture an elevator passenger's facial image.”), wherein the camera is connected 
Nasi and Bryant are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the camera and facial recognition described in Bryant. Doing so allow for monitoring people in the elevator remotely and increases security (Bryant, para. [0049]). 
Regarding claim 13, Nasi does not teach a two-way video and audio system wirelessly connected to the first antenna assembly.
Bryant teaches a two-way video (para. [0052] “The elevator control system of the present invention includes at least one camera capable of outputting video data and in communication with a facial recognition program. “) and audio system (para. [0057] “The elevator control system of the present invention may also include a voice recognition system including a microphone within the elevator, audio capture hardware, and software to capture, filter and match vocal commands.”) wirelessly connected to the first antenna assembly (para. [0056] “The elevator control system of the present invention may include an elevator control 
Nasi and Bryant are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the two-way video and audio system described in Bryant. Doing so allows for restricting access for unauthorized people to certain floors (Bryant, para. [0009] “to provide an improved elevator control system which restricts access to certain floors for non-authorized persons.”), thereby increasing security (Bryant, para. [0049]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Wenink (US 2011/0053544 A1), hereinafter referred to as “Wenink”. 
Regarding claim 10, Nasi does not teach the telecommunication signal source comprises a repeater device configured to transmit and receive signals in a public safety frequency band.
Wenink teaches the telecommunication signal source comprises a repeater device (para. [0041] “For example, to support communications in VHF (136-174 MHz), UHF (380-520 MHz), and 700/800 (698-870 MHz) public safety radio communications bands, a design including a 
Nasi and Wenink are considered to be analogous to the claimed invention because they are in the same field of antennas. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telecommunication signal source (Nasi, fig. 1, element 108) of Nasi to include a repeater device operating in a public safety frequency band, as described in Wenink. Doing so allows for monitoring emergencies. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Katz (US 2013/0099968 A1), hereinafter referred to as “Katz”. 
Regarding claim 11, Nasi does not teach the telecommunication signal source comprises a global positioning sensor (GPS) configured to provide a location of the elevator car in the elevator shaft.
Katz teaches the telecommunication signal source comprises a global positioning sensor (GPS) configured to provide a location of the elevator car in the elevator shaft (fig. 4; para. [0116] “FIG. 4 illustrates the In Elevator GNSS Receiver Reading according to the present invention. A five floors building with an elevator shaft in the middle column is depicted, and an elevator car is shown in said shaft, at the second floor level. The Latitude and Longitude coordinates of the center of the shaft are x and y, correspondingly, and the Altitude of the first floor above sea level is H, as indicated in the picture.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telecommunication signal source (Nasi, fig. 1, element 108) of Nasi to include GPS described in Katz. Doing so allows for navigation based on the GPS positioning (Katz, para. [0043] “to provide a method for indoors navigation, combining GPS positioning and other methods of radio navigation”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Kusserow (US 2016/0176678 A1), hereinafter referred to as “Kusserow”. 
Regarding claim 14, Nasi does not teach a weight sensor wirelessly connected to the first antenna assembly.
Kusserow teaches a weight sensor (para. [0018] “a weight sensor”) wirelessly connected to the first antenna assembly (para. [0017] “In a possible embodiment of the method, the data can be transmitted from the at-least one unit, for example a sensor unit, through a wireless first communication network to the first communication unit”).
Nasi and Kusserow are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the weight sensor described in Kusserow. .





Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Näsi (WO 2015024988 A1), hereinafter referred to as “Nasi”, in view of Weinberger et al. (US 2004/0094366 A1), hereinafter referred to as “Weinberger”. 
Regarding claim 15, Nasi does not teach a vibration sensor wirelessly connected to the first antenna assembly.
Weinberger teaches a vibration sensor (para. [0043] “for example sensors which measure…vibrations”) wirelessly connected to the first antenna assembly (para. [0040] “In this case a GSM (Global System for Mobile communications) modem and a GSM SIM card are provided in the device 17 to provide mobile telecommunication.”). Although Weinberger does not explicitly mention an antenna, it is implied by the wireless communication described (para. [0040]).
Nasi and Weinberger are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the vibration sensor described in Weinberger. Doing so allows for measurement and evaluation of vibrations (Weinberger, para. [0046] “Examples of remote monitoring functions able to be undertaken by the device 17 are …measuring an evaluation of vibrations”).
Regarding claim 16, Nasi does not teach a proximity sensor wirelessly connected to the first antenna assembly, wherein the proximity sensor detects a proximity of the elevator car to the elevator shaft. 
Weinberger teaches a proximity sensor (para. [0029] “a position sensor 8.”) wirelessly connected to the first antenna assembly (para. [0040] “In this case a GSM (Global System for Mobile communications) modem and a GSM SIM card are provided in the device 17 to provide mobile telecommunication.”), wherein the proximity sensor detects a proximity of the elevator car to the elevator shaft (para. [0029] “For monitoring the movement of the drive pulley 5 and thus the position of the elevator car 3 in the shaft 2 there is provided, for example, a position sensor 8.”). Although Weinberger does not explicitly mention an antenna, it is implied by the wireless communication described (para. [0040]).
Nasi and Weinberger are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the proximity sensor described in Weinberger. Doing so allows for monitoring the elevator position (Weinberger, para. [0029]), which helps prevent related accidents. 
Regarding claim 17, Nasi does not teach a temperature/humidity sensor wirelessly connected to the first antenna assembly. 
Weinberger teaches a temperature/humidity sensor (para. [0043] “A sensor 28 is a temperature sensor, such as the temperature sensor 10”) wirelessly connected to the first antenna assembly (para. [0040] “In this case a GSM (Global System for Mobile communications) 
Nasi and Weinberger are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the temperature sensor described in Weinberger. Doing so allows for monitoring the temperature in the elevator car (Weinberger, para. [0042], [0043], [0046]).
Regarding claim 18, Nasi does not teach an odor sensor wirelessly connected to the first antenna assembly, wherein the odor sensor is configured to detect gasses in the elevator car or in the elevator shaft. 
Weinberger teaches an odor sensor (para. [0043] “for example sensors which measure…odor”) wirelessly connected to the first antenna assembly (para. [0040] “In this case a GSM (Global System for Mobile communications) modem and a GSM SIM card are provided in the device 17 to provide mobile telecommunication.”), wherein the odor sensor is configured to detect gasses in the elevator car or in the elevator shaft (para. [0043] “for example sensors which measure…exhaust gases”). Although Weinberger does not explicitly mention an antenna, it is implied by the wireless communication described (para. [0040]).
Nasi and Weinberger are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 

Regarding claim 19, Nasi does not teach a particulate sensor wirelessly connected to the first antenna assembly, wherein the particulate sensor is configured to detect smoke or other particulates in the elevator car or in the elevator shaft. 
Weinberger teaches a particulate sensor (para. [0043] “for example sensors which measure…smoke”) wirelessly connected to the first antenna assembly (para. [0040] “In this case a GSM (Global System for Mobile communications) modem and a GSM SIM card are provided in the device 17 to provide mobile telecommunication.”), wherein the particulate sensor is configured to detect smoke or other particulates in the elevator car or in the elevator shaft (para. [0043] “for example sensors which measure…smoke”). Although Weinberger does not explicitly mention an antenna, it is implied by the wireless communication described (para. [0040]).
Nasi and Weinberger are considered to be analogous to the claimed invention because they are in the same field of elevator communication systems. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nasi to include the particulate sensor described in Weinberger. Doing so allows for monitoring the elevator for smoke (Weinberger, para. [0042], [0043], [0046]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        
/Leah Rosenberg/
Examiner, Art Unit 4113
12/03/2021